Citation Nr: 1421790	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was remanded by the Board for further development in July 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The appellant is service connected for residuals of an internal derangement of the right knee, status post medial compartment implant, evaluated as 30 percent disabling; internal derangement of the left knee, status post total knee replacement, evaluated as 30 percent disabling; and for residuals of a tonsillectomy, evaluated as noncompensable.  With the combined rating of his disorders totaling 60 percent, the Veteran does not meet the percentage requirements for individual unemployability benefits under 38 C.F.R. § 4.16(a) (2013).  Where these percentage requirements are not met, however, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).  

The evidence shows that the Veteran is trained and skilled as a nurse.  Significantly, in November 2011 a VA examiner, and in February 2011 a private physician, Dr. R, opined that the Veteran is unable to work full time as a nurse due to his service connected bilateral knee disability.  In light of those comments the evidence shows that referral for extraschedular consideration is warranted.  Therefore, the Board must remand this case so that the Director, Compensation and Pension Service can determine whether an extraschedular evaluation should be granted for the appellant's knee disorders before the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders may be addressed. 

Accordingly, the case is REMANDED for the following action:

1. After the appellant identifies any current treatment records, the RO must associate any records relevant to the appellant's knee disorders with the claims, Virtual VA, or VBMS files.  If the RO cannot locate the treatment records identified the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. The Veteran should then be afforded a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities alone on his ability to obtain and retain substantially gainful employment.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned survey, documentation should be obtained which shows notice scheduling that survey was sent to his last known address. It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of his service-connected disabilities, and the impact of those abilities on his employability.  In particular, the examiner must opine whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder, Virtual VA file, or VBMS file.  The claims folder, to include Virtual VA and VBMS files, must be made available to and reviewed by the examining social worker prior to completion of the examination.  The examining social worker must specify in his/her report that the claims file, Virtual VA records, and VBMS file have been reviewed.

3. The AMC/RO should then review the social and industrial survey to insure that it is in complete compliance with the directives of this REMAND and that the examiner has documented their consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.

4. The RO must then refer the case to the Director, Compensation and Pension Service to determine whether an extraschedular rating is warranted based for either knee disorder, or based on unemployability due to service connected disabilities.   If the benefit requested on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



